 


109 HR 6096 IH: Disabled Warriors’ Family Education Act of 2006
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6096 
IN THE HOUSE OF REPRESENTATIVES 
 
September 19, 2006
Mr. Buyer (for himself, Mr. Evans, Mr. Boozman, and Ms. Herseth) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to expand eligibility for the Survivors’ and Dependents’ Educational Assistance program of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Disabled Warriors’ Family Education Act of 2006.  
2.Expansion of eligibility for Survivors’ and Dependents’ Educational Assistance program 
(a)Expansion of eligibilitySection 3501(a)(1) of title 38, United States Code, is amended— 
(1)by striking the period at the end of subparagraph (A) and inserting a semicolon; 
(2)by striking the comma at the end of subparagraph (B) and inserting a semicolon; 
(3)by striking , or at the end of subparagraph (C) and inserting a semicolon; 
(4)by striking the comma at the end of subparagraph (D) and inserting ; or; and 
(5)by adding at the end the following new subparagraph: 
 
(E)the spouse or child of a person who at the time of application by such spouse or child for educational assistance under this chapter is a member of the Armed Forces who, as determined by the Secretary, has a total disability permanent in nature incurred or aggravated in the active military, naval, or air service;. 
(b)Conforming amendmentsSuch title is further amended— 
(1)in section 3511— 
(A)in subsection (a)(1)— 
(i)by striking Each eligible person and inserting the following: Each eligible person, whether made eligible by one or more of the provisions of section 3501(a)(1) of this title,; 
(ii)by striking a period and inserting an aggregate period; and 
(iii)by striking the second sentence; 
(B)in subsection (b)(3), by striking section 3501(a)(1)(D) and inserting subparagraph (D) or (E) of section 3501(a)(1); and 
(C)in subsection (c), by striking or 3501(a)(1)(D)(i) and inserting 3501(a)(1)(D)(i), or 3501(a)(1)(E); 
(2)in section 3512— 
(A)in subsection (a), by striking an eligible person (within the meaning of section 3501(a)(1)(A) of this title) and inserting an eligible person whose eligibility is based on the death or disability of a parent; and 
(B)in subsection (b)— 
(i)in paragraph (1)(A)— 
(I)by inserting after section 3501(a)(1) of this title the following: or a person made eligible by the disability of a spouse under section 3501(a)(1)(E); and 
(II)by striking or 3501(a)(1)(D)(ii) of this title and inserting 3501(a)(1)(D)(ii), or 3501(a)(1)(E) of this title; 
(ii)in paragraph (1)(B), by adding at the end the following new clause: 
 
(iii)The date on which the Secretary notifies the member of the Armed Forces from whom eligibility is derived that the member has a total disability permanent in nature incurred or aggravated in the active military, naval, or air service.; and 
(iii)in paragraph (2), by striking or (D) of this title and inserting (D), or (E) of this title;  
(3)in section 3540, by striking and (D) and inserting (D), and (E); 
(4)in section 3563, by striking each eligible person defined in section 3501(a)(1)(A) of this title and inserting the following: each eligible person whose eligibility is based on the death or disability of a parent; 
(5)in section 3686(a)(1), by striking or (D) and inserting (D), or (E); and 
(6)in section 5113(b)(3)(B), by striking or (D) and inserting (D), or (E). 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to a payment of educational assistance for a course of education pursued after such date. 
 
